Citation Nr: 0423987	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-14 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The appellant had active military service from August 1974 to 
August 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which concluded new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a neck condition.  

A review of the record reveals that the appellant's neck 
claim was previously denied by a June 1984 rating decision.  
However, statements received from the appellant in September 
and November 1984 evidenced a clear intent to appeal the 
denial of his neck claim.  The statement of the case (SOC) 
issued to him in January 1985 neglected to include this 
issue.  Therefore, the appellant's 1984 notice of 
disagreement remained pending, and no finality attaches to 
that portion of the June 1984 rating decision.  The appellant 
does not have to submit new and material evidence, and the 
claim should be considered on a de novo basis.  For 
jurisdictional purposes, the Board will construe the June 
2000 SOC as encompassing this issue, and the appellant's 
substantive appeal received in July 2000 as perfecting his 
appeal on this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant was involved in a motor vehicle accident in 
June 1976.  He maintains that he now has a neck condition as 
a result of that accident.  The service medical records do 
not document any complaints concerning the neck.  The 
appellant contends he incurred a whiplash injury in that 
accident.  The service medical records contain documents 
reflecting he was treated at the University of South Alabama 
Medical Center and the Mobile Foundation for Medical Care 
shortly after the accident.  A 1983 request for records to 
the University of South Alabama Medical Center was 
unsuccessful.  However, to ensure VA has met its duty to 
assist the appellant in developing this claim, the Board 
concludes another request to that facility is needed, as well 
as a request to the Mobile Foundation for Medical Care.

The appellant has reported receiving treatment at the VA 
medical facilities in Mobile, Alabama; Biloxi, Mississippi; 
and Indianapolis and Marion, Indiana.  In the claims files 
are VA records from Mobile, Biloxi, and Indianapolis for 
treatment from 1977 to 1980 and 1987 to 1998.  The Board 
concludes additional requests for VA records must be made 
since it appears the evidence is currently incomplete.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes the 
VA facility in Indianapolis indicated all available records 
were sent to Mobile in 1997.  The Board also notes the 
appellant has indicated in statements that he has not 
received any private treatment.

Also, the appellant testified in 1999 in conjunction with 
another claim for benefits that he had applied for disability 
benefits with the Social Security Administration (SSA).  
These should be obtained.  

Therefore, the case is remanded for the following:

1.  Tell the appellant to send VA copies 
of any evidence relevant to his claim 
that is in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the appellant's medical 
records from the VA Medical Centers in 
Mobile and Biloxi for treatment from 1980 
to 1987 and from 1998 to the present.  
Also request any treatment records 
available from the VA facility in Marion, 
Indiana.  All efforts to obtain these 
records should be fully documented, and 
the VA facilities should provide a 
negative response if records are not 
available.

3.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from the University of 
South Alabama Medical Center and the 
Mobile Foundation for Medical Care for 
treatment in June 1976.  See bills in 
service medical records envelope for the 
address of these facilities.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

4.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

5.  Then, readjudicate the claim.  If any 
such action does not resolve the claim, 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


